                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                 ST. JOSEPH DIVISION

RANDOLPH HIEBERT,                              )
                                               )
                Plaintiff,                     )
                                               )      Case No. 5:18-cv-06124-GAF
         vs.                                   )
                                               )
AKAL SECURITY, INC.,                           )
                                               )
                Defendant.                     )

                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff Randolph Hiebert and Defendant Akal Security, Inc. hereby stipulate under Fed.

R. Civ. P. 41(a) to the dismissal of this case with prejudice, with each party to bear their own

costs.

Respectfully submitted,


/s/ Timothy H. Bosler Jr.                          /s/ Robert A. Sheffield
Timothy H. Bosler #23442                           Robert A. Sheffield #65362
Timothy H. Bosler Jr. #57846                       Alyssa M. Sediqzad #70506
14 South Main Street                               LITTLER MENDELSON, P.C.
Liberty, MO 64068                                  1201 Walnut Street, Suite 1450
Telephone: (816) 781-0085                          Kansas City, MO 64106
Telecopier: (816) 792-1817                         Telephone: 816.627.4400
E-mail: bosler@greenhills.net                      Facsimile: 816.627.4444
                                                   rsheffield@littler.com
                                                   asediqzad@littler.com

ATTORNEYS FOR PLAINTIFF                            ATTORNEYS FOR DEFENDANT




           Case 5:18-cv-06124-GAF Document 42 Filed 02/08/19 Page 1 of 1
